Citation Nr: 1743459	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-03 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cognitive disorder, not otherwise specified.  

2.  Entitlement to a total disability evaluation on the basis of unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	L. Gaines, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from November 1974 to February 1995.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  While other issues were the subject of this decision, in the substantive appeal filed with the Board in February 2013, the Veteran has expressed his desire to perfect only the issues of entitlement to TDIU and to a disability rating in excess of 10 percent for a cognitive disorder.  

The Veteran was denied entitlement to a disability rating in excess of 80 percent for skull loss in 2010, which was initially appealed, but not perfected, to the Board.  More recently, the Veteran has posited disagreement with a July 2016 rating decision which continued to deny an increase in evaluation for that disability.  The matter is being developed at the RO, and a review by a decision review officer (DRO) has been selected.  The RO's actions on this claim have not been completed, and it is not yet ripe for the Board's review.  

It is noted that the Veteran requested an additional 30 days to submit evidence in addition to the request for a videoconference hearing discussed below.  As the claim must be remanded for a hearing, and as the Veteran may continue to submit evidence to support his claims at any time prior to the final adjudication in the case, the request for additional time is deemed moot and there is no need to place the claims in abeyance so as to wait for additional evidence to be submitted.  The claims must be dispatched to the RO at the earliest possible convenience, and the Veteran and his representative may continue to submit pertinent evidence should they so choose.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2017, the Veteran, through his counsel, requested a videoconference hearing with a Veterans Law Judge (VLJ).  To date, no hearing has been afforded.  
VA appellants are entitled to a hearing with a VLJ should they so choose.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.707 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge (VLJ) at the earliest possible convenience.  Inform the Veteran of the date, time, and location of the hearing, and inform him and his representative that they may continue to submit any evidence positive to the claims at any time prior to a final adjudication by the Board.  Once the hearing has been afforded and a transcript provided for the record, return the case to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




